Citation Nr: 1232728	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  09-12 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder.  

2.  Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to January 1976.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

A Travel Board hearing was held in March 2012 before the undersigned Veterans Law Judge, sitting in Washington, D.C.  A copy of the transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran claims that he has a left shoulder disorder and residuals of hepatitis C of service origin.  It is specifically noted that he was treated for left shoulder complaints in 1974 and he reports that he was told by a nurse in Korea prior to separation that he had contracted hepatitis C and would probably need treatment later in life.  

As to the claim for service connection for hepatitis, the service treatment records (STRs), which include records from medical centers in the United States and from Korea, are negative for any complaints, treatment, or diagnosis of such a disorder or pertinent symptomatology.  In fact, the Veteran denied having a medical history of any liver disease (yellow jaundice and infectious hepatitis) at the time of separation examination in June 1975, and that report did not reveal any pertinent abnormalities.  The Board also notes that hepatitis A or B was not reported at any time.  There was inservice treatment for gonorrhea.  

Medical evidence of record does not show that the Veteran sought any treatment immediately following his separation from service or for many years thereafter.  In fact, hepatitis C was not diagnosed until late 2007.  At that time, it was noted that there was a "questionable" diagnosis of hepatitis C during service in 1972-1973 "or probable hepatitis A."  In early 2008, testing showed that he was positive not only for hepatitis C but also for hepatitis A.  Testing was also positive for hepatitis B antigens, and he was to undergo hepatitis B series injections.  (The record corroborates that he did undergo this immunization.)  As to risk factors, the Veteran reported no tattoos, no intravenous drug use, and no blood transfusions.  He testified that he received inoculations during service both with an air gun and with a needle.  

In hearing testimony (in May 2009 and again in March 2012), the Veteran reported that he was told upon separation examination in Korea that he had contracted hepatitis and that it was "nothing serious" and probably would not affect him until he was in his 50s.  He testified that he received no treatment for hepatitis C from separation in 1976 until 2008.  He took no medications but was being followed for the condition by VA in Pittsburgh, Pennsylvania.  

As for the left shoulder, the record reflects that the Veteran was seen in November 1974 for left shoulder complaints.  At that time, he endorsed pain that had been present for several days.  He noticed it when catching a basketball that was behind him.  He had full range of motion without tenderness on palpation, and the shoulder was noted to be level.  The diagnosis was left shoulder strain, and he was to rest it for two months, and to return to the clinic as needed.  This treatment was at the Lowry Air Force Base (AFB) in Colorado.  No further treatment is indicated during service, to include review of treatment records from Osan, Korea.  At time of separation, there was report of a painful or "trick" shoulder or elbow.  A preservice history of right shoulder problems was also noted.  No chronic left shoulder disorder was diagnosed.  

Post service VA records dated from 2001 through 2008 are of record.  In January 2001, the Veteran was treated for left shoulder pain after reaching up with his left arm to put a file back in place.  He felt immediate pain in the left shoulder.  The following day, he slipped on ice, and again injured the shoulder.  Now, he was experiencing extreme pain.  The Veteran gave a medical history that included possible dislocation about 27 years earlier and another rotator cuff injury about 15 years earlier.  X-ray was negative for acute fracture or subluxation.  There was minimal irregularity of the superolateral portion of the left humeral head, probably due to trauma.  The possibility of damage to the labrum or capsule could not be ruled out.  

VA records in April 2006 reflect complaints of left shoulder pain and weakness.  The diagnosis was left rotator cuff tendinitis.  In December 2007, the assessment was history of rotator cuff injury.  Exam showed no joint swelling, deformity, or crepitus, and with normal range of motion.  No diagnosis was provided.  Subsequently dated records (through 2008) are negative for left shoulder complaints.  

At the 2012 hearing, the Veteran testified that he underwent left shoulder surgery at a private facility (West Penn Hospital) in Pittsburgh, Pennsylvania, shortly after service separation (in approximately 1979).  It does not appear that an attempt has been made to obtain these records.  

As to the claims for service connection for a left shoulder disorder and for hepatitis C, for a variety of reasons, the record is incomplete, and further development must be undertaken before the Board can review the issues.  38 U.S.C.A. § 5103 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his left shoulder or for hepatitis, on appeal.  Any records that are not currently included in the claims file should be obtained and added to the file.  With any necessary authorization from the Veteran, the AMC should attempt to obtain copies of pertinent treatment records identified by the Veteran that are not currently of record, to include records of left shoulder treatment/surgery at the West Penn Hospital in Pittsburgh, Pennsylvania, in the late 1970s.  All efforts to obtain these records must be documented in the claims file.  If any records cannot be obtained, it should be so stated, and Veteran is to be informed of such.

2.  The Veteran should be afforded a VA examination to determine the nature and etiology of any left shoulder disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's STRs, post-service medical records, and assertions.  

The examiner should identify all current left shoulder disorders.  For each diagnosis identified, the examiner should state whether it is at least as likely as not (50 percent or greater probability) that the current disorder is causally or etiologically related to the Veteran's military service which included left shoulder treatment in November 1974.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  

3.  The Veteran should be afforded a VA examination to determine the nature and etiology of hepatitis that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's STRs, post-service medical records, and assertions.  

The examiner should identify all current hepatitis conditions, whether A, B. or C.  For each diagnosis identified, the examiner, after considering the reported history, reviewing the claims folder, and examining the Veteran, should state whether it is at least as likely as not (50 percent or greater probability) that the current disorder is causally or etiologically related to the Veteran's military service.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  

4.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655 (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant or the death of an immediate family member.  If the Veteran fails to report to the scheduled examinations, the RO should obtain and associate with the claims file a copy or copies of the notice or notices of examination sent to the appellant by the appropriate VA medical facility.  

5.  After conducting any additional development deemed necessary, the RO should readjudicate the claims, considering all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2011), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

